Citation Nr: 0709558	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-22 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected PTSD.

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to service connection for arthritis over the 
body.

5.  Entitlement to an initial compensable rating for left ear 
hearing loss.

6.  Entitlement to a rating in excess of 50 percent for PTSD.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to September 1967.

These matters come before the Board of Veterans' Appeals 
(Board) from rating decisions, in which the RO, in pertinent 
part, denied the veteran service connection for coronary 
artery disease, hypertension, arthritis over the body, and 
right ear hearing loss; granted the veteran service 
connection for left ear hearing loss with a noncompensable 
rating, effective February 2, 2005; and awarded the veteran a 
50 percent rating for PTSD, effective February 9, 2004.

In August 2006, the veteran testified during a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge; a transcript of the hearing is of record.

Because the claim for an initial compensable rating for left 
ear hearing loss involves a request for a higher initial 
rating following the grant of service connection, the Board 
has characterized the claim in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

Moreover, while the RO has assigned a higher rating of 50 
percent for PTSD during the pendency of this appeal, as a 
higher rating is available, and the appellant is presumed to 
be seeking the maximum available benefit, the claim for 
higher rating remains viable on appeal.  Id; AB v. Brown, 6 
Vet. App. 35, 38 (1993).

In August 2006, after certification of the appeal to the 
Board, the veteran submitted a private clinical update 
summary from P.H., BSW, LSW, a private social worker, in 
support of his claim for an increased rating for PTSD.  In 
conjunction with the newly submitted evidence, the veteran 
submitted a waiver of RO review of this evidence.  Therefore, 
the Board does not find that referral of this evidence to the 
RO for initial review is necessary.  38 C.F.R. § 20.1304(c) 
(2006).

The Board's decision on the claims for service connection for 
hypertension and coronary artery disease, and the claim for 
an increased rating for PTSD is set forth below.  The claims 
for service connection for right ear hearing loss and 
arthritis, and the claim for an initial compensable rating 
for left ear hearing loss are addressed in the remand 
following the order.  These matters are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for hypertension 
and coronary artery disease, and the claim for a rating in 
excess of 50 percent for PTSD has been accomplished.

2.  Hypertension was first diagnosed more than one year after 
discharge from service, and no competent evidence even 
suggests a nexus between such disability and the veteran's 
service-connected PTSD.

3.  Coronary artery disease was first diagnosed more than one 
year after discharge from service, and no competent evidence 
even suggests a nexus between such disability and the 
veteran's service-connected PTSD.

4.  PTSD has been manifested, primarily, by anxiety, 
depression, flashbacks, intrusive thoughts, sleep impairment, 
nightmares, hypervigilance, panic attacks, social isolation, 
crowd avoidance, blunted affect, and agitation; these 
symptoms are indicative of no more than occupational and 
social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, 
claimed as secondary to service-connected PTSD, are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310(a) (2006). 

2.  The criteria for service connection for coronary artery 
disease, claimed as secondary to service-connected PTSD, are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310(a) (2006).

3.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Dingess/Hartman also held that in rating cases, 
a claimant must be informed of the rating formula for all 
possible schedular ratings for an applicable rating code, and 
that VA must provide information regarding the effective date 
that may be assigned.  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini, 18 Vet. App. at 
119.  However, the VCAA notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.  

In this appeal, in May 2004 and February 2005 letters, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for an 
increased rating.  In September 2004 and February 2005 
letter, the RO provided notice regarding what information and 
evidence was needed to substantiate the claims for service 
connection.  The December 2005 statement of the case (SOC) 
provided notice as to the information and evidence needed to 
substantiate the claims for service connection as secondary 
to a service-connected disability.  The May 2004, September 
2004, and February 2005 letters also provided notice as to 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The letters also requested the veteran to 
submit any evidence in his possession that pertained to the 
claims.  Further, all letters were issued prior to the 
original adjudication of the veteran's claims.  The December 
2005 SOC was issued after the original adjudication of the 
veteran's claims for service connection as secondary to a 
service-connected disability.  However, subsequent to the 
issuance of the SOC, the veteran did not submit any 
additional information in support of his claims for secondary 
service connection.  Therefore, the Board finds that the 
veteran was not prejudiced by the timing of the notice and 
the lack of readjudication.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376-77 n.2 (2006) (noting that failure to 
submit additional evidence following proper notification may 
constitute a waiver of readjudication or render the error 
harmless).  

Regarding Dingess/Hartman, the Board finds that the veteran 
was notified regarding all possible rating formulas for his 
left ear hearing loss and PTSD in the SOCs and supplemental 
SOC (SSOC), and that this suffices for Dingess/Hartman.  The 
veteran was not notified as to disability ratings for the 
claims for service connection, nor was he notified as to the 
effective date that may be assigned for all claims herein 
decided; however, as the decision herein denies the claims 
for service connection for hypertension and coronary artery 
disease, and denies the claim for an increased rating for 
PTSD, no disability rating or effective date is being, or is 
to be, assigned; hence, there is no possibility of prejudice 
to the veteran under the requirements of Dingess/Hartman, 19 
Vet. App. 473 (2006).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records and post-service medical records and 
examination reports, as well as VA outpatient treatment 
records from the facilities identified by the appellant.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Significantly, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Thus, any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet App. 527 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).

II.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as cardiovascular diseases, to include 
hypertension, which are manifested to a compensable degree 
(10 percent for cardiovascular disease, to include 
hypertension) within a prescribed period after discharge from 
service (one year for cardiovascular disease, to include 
hypertension), even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See also Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection for the degree 
of disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Considering the evidence of record in light of the above-
noted criteria, the Board finds that each claim for secondary 
service connection must be denied.

The first evidence of a diagnosis of coronary artery disease 
or hypertension was in February 2001 when the veteran was 
admitted to the emergency room with an acute non Q-wave 
myocardial infarction.  The pertinent diagnoses were coronary 
artery disease and hypertension.  A February 2001 private 
medical record from J.P., M.D. notes that the veteran had a 
history of high blood pressure.  A February 2001 private 
medical record from Z.E., M.D. shows pertinent diagnoses of 
coronary artery disease, and history of hypertension 
currently hypotensive.  A December 2004 private record from 
M.Y., M.D. reveals a diagnosis of hypertension.  An August 
2005 VA treatment record reveals a diagnosis of coronary 
artery disease.  None of the medical evidence of record shows 
an opinion as to a relationship between the veteran's 
diagnosed coronary artery disease or hypertension and his 
service-connected PTSD.  

The Board notes that the aforementioned medical evidence 
shows that the veteran has current disabilities of 
hypertension and coronary artery disease; however, there is 
no competent medical evidence or opinion even suggesting a 
relationship between either disability and his service-
connected PTSD.  As indicated above, the question of medical 
nexus is vital to each claim.  The Board also notes that the 
veteran's service medical records are devoid of any 
complaints, treatment, or diagnosis for coronary artery 
disease or hypertension.  Further, the veteran was first 
diagnosed with these disabilities more than one year after 
his discharge from service.

In short, the Board finds that the record does not include 
sufficient medical evidence to support the claims for 
secondary service connection for coronary artery disease and 
hypertension, and neither the veteran nor his representative 
has presented, identified, or even alluded to the existence 
of any such evidence.  Therefore, service connection for 
hypertension and coronary artery disease is not warranted as 
secondary to service-connected PTSD or as directly related to 
service.

In addition to the medical evidence, the Board has considered 
the veteran's and his spouse's assertions.  While the Board 
does not doubt the sincerity of the veteran's and his wife's 
belief that he has hypertension and coronary artery disease 
that is related to his service-connected PTSD, these claims 
turn on a medical matter.  As laypeople without the 
appropriate medical training and expertise, the veteran and 
his wife simply are not competent to provide a probative 
opinion on such a matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  For that reason, the 
veteran's and his wife's unsupported assertions, without 
more, simply do not constitute persuasive evidence in support 
of the claims.

For all the foregoing reasons, the claims for service 
connection for hypertension and coronary artery disease, both 
claimed as secondary to service-connected PTSD must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claims 
for service connection, that doctrine is not for application 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Increased Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Although the 50 percent rating for PTSD has been assigned 
under Diagnostic Code 9411, the actual criteria for rating 
the veteran's disability is set forth in a General Rating 
Formula for evaluating psychiatric disabilities other than 
eating disorders.  See 38 C.F.R. § 4.130, Diagnostic Codes 
9201-9440.

Pursuant to the General Rating Formula, a 50 percent rating 
is assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
long - and short-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing or 
maintaining effective work and social relationships).  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as school, 
work, family relations, judgment, thinking, mood, due to such 
symptoms as:  suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect to personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms such as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).

A February 2004 private medical record from the veteran's 
treating social worker, P.H., BSW, LSW, shows that the 
veteran had symptoms of anxiety and depression , intense 
flashbacks, and intrusive thoughts of his experiences in 
Vietnam, insomnia, nightmares, bad dreams, hypervigilance, 
and impaired impulse control.  He also had significant 
anhedonia.  He described a life of isolation, avoidance, 
paranoia, mistrust, suspiciousness, and poor memory and 
concentration.  He also experienced panic attacks three to 
four times per week with intense anxiety, fears of going 
crazy, increased heart rate, shortness of breath, tightness 
in the chest, sweating, nausea, depersonalization, and 
derealization.  He had great difficulty in controlling his 
anger outbursts, that often manifested as aggressive and 
threatening behavior directed toward those around him.  If he 
felt threatened, trapped, or cornered, he would "lash out."  
He had pervasive feelings of helplessness, hopelessness, 
guilt, and worthlessness.  He experienced flashbacks and 
recollections of trauma experienced in Vietnam at least five 
to six times weekly.  He also experienced nightmares with 
associated cold sweats nightly.  He was hypervigilant.  The 
social worker considered the symptoms to be severe.  It was 
noted that the veteran had difficulty maintaining effective 
social relationships and avoided places where there were 
crowds.  He had no friends and rarely participated in family 
activities.  He also had no interest in hobbies.  He was 
close to only immediate family members and would rather be 
alone.  He had a history of marital conflict, but relied most 
heavily on his wife for support.  When upset, confused, or 
pressured, he continued to display spatial disorientation 
that resulted in a dissociative state.  His speech remained 
circumstantial and stereotyped.  His speech delivery was 
retarded, but coherent.  His affective experience and display 
were predominately flat or blunted, and his mood was often 
anxious and depressed.  In regard to his hyperarousal 
symptoms, the veteran's insomnia, irritability, 
concentration, memory problems, and hypervigilance were 
considered severe.

The diagnoses were PTSD, generalized anxiety disorder, and 
major depression (recurrent).  The social worker noted that 
the veteran's current social and occupational situation was 
consistent with the course of these diagnoses.  Further, it 
was noted that the veteran had impairment in both the social 
and vocational arenas.  The social worker found evidence of 
severe impairment from both an occupational and social 
functioning point of view.  Signs and symptoms attributable 
to the veteran's PTSD were re-experiencing, avoidance, 
irritability, numbing, and hyperarousal.  Signs and symptoms 
attributable to the veteran's nonservice-connected 
disabilities included depressed and anxious mood, paranoia, 
panic attacks, guilt, severe social isolation and avoidance, 
and mistrust.  The social worker opined that the veteran's 
generalized anxiety disorder and major depression were 
sequelae of his PTSD.  It was noted that the veteran was 
disabled to work and the contributing factor was his PTSD.

A March 2003 VA treatment record shows that the veteran was 
going to church, which kept him occupied.  In addition, he 
was sleeping better.  His mood was euthymic and he denied any 
active suicidal or homicidal ideation.  His cognition was 
grossly intact.  The GAF score was 50.

A July 2003 VA treatment record shows similar symptoms as the 
March 2003 record.  In addition, it was noted that the 
veteran reported panic-like attacks, but they seemed to be a 
little better.  A November 2003 VA treatment record shows 
similar symptoms.  It was also noted that the veteran stayed 
active as much as possible and helped his wife.  The GAF 
score for the July 2003 and the November 2003 records was 60.

In June 2004, the veteran underwent a VA examination.  It was 
noted that the claims file was reviewed.  The veteran's 
subjective complaints included depression, anxiety, 
agitation, nightmares, and difficulty sleeping.  He denied 
suicidal ideation or plans.  Mental status examination 
revealed that the veteran was neat, tidy, and cooperative.  
He talked clearly, audibly, and rationally.  His mood was 
dysphoric.  He was oriented to time, place, date, and person.  
There was no evidence of psychosis or thought disorder, and 
no bizarre thought process, tangential or circumstantial 
thinking elicited.  He was able to subtract 33 cents from a 
dollar and was able to spell the word "world" forwards and 
backwards.  He appeared to be in the dull normal range 
clinically.  There was no clinic evidence of organicity, 
psychosis, or thought disorder elicited.  His memory was 
stable for recent and past.  There was no auditory or visual 
hallucination elicited.  Insight, judgment, and problem 
solving seemed to be fair.  He currently lived with his wife 
and was very involved in church.  The Axis I diagnosis was 
PTSD.  The GAF score was 60.

A July 2004 VA treatment record from his treating 
psychiatrist noted that his mood was euthymic.  He denied any 
active suicidal or homicidal ideation and his cognition was 
grossly intact.  The current GAF score was 55-60.

A November 2004 VA treatment record shows that the veteran 
reported he was not doing well.  He stated that he became 
anxious because of the events going on.  The psychiatrist 
noted that the veteran's mood was euthymic.  He denied any 
active suicidal or homicidal ideation, and his cognition was 
grossly intact.  The GAF score was 55.

A December 2004 private record from P.H., BSW, LSW, a 
licensed social worker, states that the veteran experienced 
such symptoms as extreme anxiety, suicidal and homicidal 
ideation, flattened affect, stereotypical speech, 
dissociation, panic attacks five to six times a week, and 
chronic major depression, which affected his ability to 
function independently, appropriately, and effectively.  The 
veteran continued to report great difficulty in adapting to 
stressful circumstances that resulted in behaviors of 
avoidance, isolation, anxious mood, and irritability that 
manifested as explosive rage directed toward those around 
him.  He had been unable to establish and maintain effective 
social relationships and had very limited social supports.  
He would most often go into a panic when in large crowds at 
public places, and he had no friends or any hobbies to occupy 
him.  He was not able to work and a contributing cause was 
his PTSD, which the social worker considered to be chronic 
and severe.  The social worker stated that the veteran's 
current level of functioning was guarded with a current GAF 
score of 45.  It was noted that the veteran's functioning had 
grown increasingly worse since the last clinical summary.

A March 2005 VA treatment record revealed that the veteran 
was slightly anxious during the interview.  His speech was 
clear and relevant to the conversation.

A March 2005 VA treatment record from the veteran's treating 
psychiatrist shows that he reported that he was not doing so 
well.  He reported intrusive thoughts, stated that he stayed 
to himself and did not socialize.  He also stated that he 
became panicky easily.  Mental status examination revealed 
that his mood was mildly anxious, and he had appropriate 
affect.  There was no evidence of any overt delusions or 
hallucinations.  He denied any active suicidal or homicidal 
ideation.  His memory recall was fair, and his insight and 
judgment were intact.  The GAF score was down to 45-50.

A July 2005 VA treatment record shows that the veteran 
reported that he was doing about the same.  He reported that 
he stayed to himself and was able to do minimal yard work 
around the house.  Mental status examination revealed similar 
findings as the March 2005 VA record.  The GAF score was 50.

A December 2005 VA mental hygiene clinic record noted that 
the veteran was having a lot of emotional problems recently.  
He was having more problems sleeping and was having increased 
problems with grief.  Objective examination revealed no 
anxiety or distress.  His speech was clear and relevant to 
the conversation.  The clinic progress note from the 
veteran's psychiatrist noted that the veteran reported he was 
not doing too well.  Mental status examination findings were 
similar to the July 2005 VA treatment record.  The GAF score 
was 50.

An August 2006 private record from the veteran's social 
worker recorded similar symptoms as the December 2004 record.  
The GAF score was 40-45.  It was noted that the veteran's 
PTSD was considered chronic and severe and he was not able to 
work.  Contributing factors were a combination of physical 
disabilities and his PTSD.  It was noted that he was not a 
candidate for any type of future gainful employment due to 
his chronic PTSD symptoms such as his explosive rage, 
inability to form vocational relationships with co-workers 
and supervisors, his frequent panic attacks, and his loss of 
concentration and focus.  It was also noted that his 
medications alone impaired his concentration and focus and 
thought processes, which were traits that he needed to 
perform adequately in any type of employment.  It was noted 
that the veteran's functioning had decreased since the last 
clinical summary.

In August 2006, the veteran and his wife testified during a 
Board hearing.  His wife stated that the veteran had panic 
attacks when he was in a crowd.  He would not go shopping 
because of the crowds.  She also stated that he was 
constantly on high alert.

After a careful review of the pertinent medical evidence in 
light of the above-noted criteria, the Board finds that the 
symptoms associated with the veteran's PTSD have been 
consistent with the criteria for no more than the assigned 50 
percent rating.

The medical evidence reflects that the veteran's PTSD has 
been characterized, primarily, by anxiety, depression, 
flashbacks, intrusive thoughts, sleep impairment, nightmares, 
hypervigilance, panic attacks, social isolation, crowd 
avoidance, blunted affect, and agitation.  These symptoms are 
reflective of occupational and social impairment with reduced 
reliability and productivity, the level of impairment 
contemplated in the currently assigned 50 percent disability 
rating.

The Board finds that the veteran's PTSD symptomatology does 
not meet the criteria for a rating in excess of 50 percent.  
As noted above, the assignment of the next higher, 70 percent 
rating is warranted for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to certain 
symptoms.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  
However, the Board notes that the veteran is not shown to 
have suicidal ideation.  Although the December 2004 social 
worker stated that the veteran had suicidal and homicidal 
ideation, it was noted in a subsequent March 2005 VA 
treatment record that the veteran had no suicidal or 
homicidal ideation.  The Board notes that the March 2005 
mental status examination was conducted by a psychiatrist.  
In addition, the veteran was not shown to have any 
obsessional rituals that interfered with routine activities.  
Although it was noted in the February 2004 private medical 
record that the veteran displayed spatial disorientation that 
resulted in a dissociative state, it was noted in subsequent 
records from the veteran's VA psychiatrist that his cognition 
was intact and his speech was clear and rational.  Further, 
the June 2004 VA examiner noted that the veteran was oriented 
in all spheres.  Moreover, the veteran was shown to dress 
neat and did not neglect his personal appearance and hygiene.  
The private social worker noted that the veteran had 
difficulty establishing and maintaining effective 
relationships.  However, the record shows that the veteran 
has a good relationship with his wife.  Further, the 
veteran's memory is intact and he has good insight and 
judgment.  Regarding impulse control, the December 2004 
record from the private social worker noted that the veteran 
had explosive rage.  However, this symptom was not noted in 
any subsequent records.  Even so, the veteran's remaining 
symptoms are not as severe as to meet the criteria for a 70 
percent rating under the General Rating Formula.  It 
logically follows that the criteria for the maximum 100 
percent rating have, likewise, not been met.

The Board also points out that none of the GAF scores 
assigned during the appeal period provide any basis for 
assignment of an initial rating in excess of 50 percent for 
PTSD.  Medical professionals have assigned the veteran GAF 
scores between 40 and 60, with the most recent GAF being 40-
45 (August 2006 private record from P.H., BSW, LSW).  

According to DSM-IV, a GAF score between 31 and 40 is 
indicative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  A GAF score 
between 41 and 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or social functioning (e.g., having no friends, 
and being unable to keep a job).  A GAF score between 51 and 
60 is indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
While the lowest GAF score of 40 suggests more significant 
impairment than what is contemplated in the initial 50 
percent rating assigned, the Board notes that the veteran's 
speech has been logical and clear.  Further, his judgment and 
thinking have been intact.  Although he has been shown to 
have a depressed mood, this symptom is not indicative of a 
rating in excess of 50 percent.  Further, the veteran has a 
good relationship with his wife.  Moreover, although the 
August 2006 private record from the social worker states that 
the veteran is not able to work, the social worker stated 
that the veteran's inability to work included other physical 
disabilities not related to his PTSD.  In addition, when 
considered in light of the actual symptoms demonstrated, none 
of the assigned GAF scores provides a basis, alone, for 
assignment of any higher rating for the veteran's service-
connected PTSD.  As such, there is no basis for the Board to 
conclude that the lowest assigned GAF of 40 is reflective of 
the level of impairment contemplated in the criteria for a 
rating in excess of 50 percent.

For all the foregoing reasons, the Board must conclude that 
there is no basis for a rating in excess of 50 percent for 
the veteran's PTSD.  In reaching this conclusion, the Board 
has considered the benefit-of-the-doubt doctrine; however, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for hypertension, claimed as secondary to 
service-connected PTSD is denied.

Service connection for coronary artery disease, claimed as 
secondary to service-connected PTSD is denied.

A rating in excess of 50 percent for PTSD is denied.


REMAND

During the August 2006 Board hearing, the veteran's 
representative contended that another VA examination would 
show that the veteran deserved an increased disability rating 
for his left ear hearing loss.  The Board notes that the most 
recent comprehensive VA examination for the veteran's left 
ear hearing loss was conducted in May 2005, two years ago.

Given the allegations of worsening disability and other 
evidence of record, the veteran must be afforded a new 
examination to obtain pertinent medical information as to the 
severity of his left ear hearing loss.  See 38 U.S.C.A. § 
5103A(d) (West 2002); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).

In addition, the Board notes that the veteran is claiming 
service connection for right ear hearing loss.  The veteran 
was denied service connection for right ear hearing loss by 
the RO because he did not have current hearing loss to meet 
the requirements of 38 C.F.R. § 3.385 for hearing loss 
disability for VA purposes.  As the veteran's claim for a 
compensable rating for left ear hearing loss is already being 
remanded for a VA examination, the Board finds that the claim 
for service connection for right ear hearing loss should also 
be remanded to determine the severity of any right ear 
hearing loss.

Further, regarding the veteran's claim for service connection 
for arthritis of the body, the Board notes that during the 
August 2006 Board hearing, the veteran's representative 
argued that the veteran should be afforded an orthopedic 
examination to determine whether he has arthritis of the body 
that could be due to his injury in service.  As such, the 
Board notes that assistance provided to the veteran shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1) (West 2002).  Further, an examination or 
opinion is necessary when the evidence of record contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; the evidence indicates that the disability or 
symptoms may be associated with the claimant's active 
service; and there is not sufficient medical evidence with 
which to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).

In this regard, the Board notes that the service medical 
records indicate that in July 1966, the veteran sustained an 
abrasion on his left knee.  Post-service, an August 2005 VA 
treatment record shows that the veteran complained that his 
joints ached all the time.  The veteran has claimed that any 
current arthritis is related to his injury in service.  As 
the evidence shows competent evidence of symptoms of a 
disability, there is an indication that this disability is 
related to his service, and the Board finds that there is not 
sufficient evidence to make a decision on the claim, the 
Board finds that a VA medical examination is necessary to 
determine the etiology of the veteran's claimed arthritis.  
Id.

Accordingly, the RO should arrange for the veteran to undergo 
a VA audiological evaluation and orthopedic examination at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to the scheduled examinations, 
without good cause, may result in a denial of the claim for 
an initial higher rating for left ear hearing loss and the 
claims for service connection for right ear hearing loss and 
arthritis.  38 C.F.R. § 3.655 (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled audiological evaluation or neurological 
examination, the RO should obtain and associate with the 
claims file a copy(ies) of the notice(s) of the date and time 
of the scheduled appointment(s) sent to him by the pertinent 
VA medical facility. 

Prior to arranging for the veteran to undergo further 
evaluation and examination, the RO must obtain and associate 
with the claims file all outstanding VA medical records.  The 
claims file currently includes outpatient treatment records 
from the VA Medical Center (VAMC) in Beckley, West Virginia, 
dated up to December 2005.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Beckley VAMC since December 2005, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2006) as regards 
requesting records from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claims, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request all evidence in the 
appellant's possession, and ensure that its letter to him 
meets the requirements of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) as 
regards the five elements of a claim for service connection-
particularly, disability rating and effective date.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006). 
 However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims remaining on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Beckley 
VAMC all pertinent records of evaluation 
or treatment of the veteran's right ear 
and left ear hearing loss and arthritis, 
from November 2005 to the present.  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting that 
the veteran provide sufficient information, 
and, if necessary, authorization, to enable 
the RO to obtain any additional evidence not 
of record that pertains to any of the claims 
on appeal.  The RO should also invite the 
veteran to submit all pertinent evidence in 
his possession, and explain the type of 
evidence that is his ultimate responsibility 
to submit.  

The RO should ensure that its letter to the 
veteran meets the notice requirements of 
Dingess/Hartman (cited to above), as 
regards disability ratings and effective 
dates, as appropriate.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond, 
although VA may decide the claim within the 
one-year period. 

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all available records and 
responses from each contacted entity have 
been associated with the claims files, the 
RO should arrange for the veteran to undergo 
an audiological examination for the claimed 
service connection for right ear hearing 
loss and increased rating for left ear 
hearing loss, and an orthopedic examination 
for the claimed service connection for 
arthritis (by a physician) at an appropriate 
VA medical facility.  

The claims files, to include a complete 
copy of this REMAND, must be made 
available to each individual designated to 
examine the veteran, and the report of 
each examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  Each examiner should 
set forth all evaluation/examination 
findings, along with the rationale for any 
conclusions reached, in a printed 
(typewritten) report.

Audiological evaluation - The audiologist 
should conduct audiometry and speech 
discrimination testing for purposes of 
evaluating the veteran's right ear and left 
ear hearing loss.  If the veteran's right 
ear hearing loss meets the criteria of 
38 C.F.R. § 3.385, then the examiner should 
offer an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
diagnosed right ear hearing loss is caused 
or aggravated by any injury or disease 
occurring in service, or is otherwise 
related to the service-connected left ear 
hearing loss.

Orthopedic examiner - The examiner should 
clearly indicate whether the veteran 
currently suffers from any arthritis.  If 
so, the examiner should offer an opinion as 
to whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any diagnosed arthritis is 
caused or aggravated by any injury or 
disease occurring in service.

5.  If the veteran fails to report for the 
scheduled evaluation or examination, the RO 
must obtain and associate with the claims 
file a copy(ies) of any notice(s) of the 
date and time of the scheduled 
appointment(s) sent to him by the pertinent 
VA medical facility.  

6.  To help avoid future remand, the RO must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

7.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate each claim remaining on appeal 
in light of all pertinent evidence and legal 
authority.  

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


